Name: Commission Regulation (EC) No 1019/1999 of 17 May 1999 re-establishing the preferential customs duty on imports of multiflorous (spray) carnations originating in Israel
 Type: Regulation
 Subject Matter: agricultural activity;  Asia and Oceania;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 18. 5. 1999L 124/6 COMMISSION REGULATION (EC) No 1019/1999 of 17 May 1999 re-establishing the preferential customs duty on imports of multiflorous (spray) carnations originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica- tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco (1), as last amended by Regulation (EC) No 1300/ 97 (2), and in particular Article 5(2)(b) thereof, Whereas Regulation (EEC) No 4088/87 fixes conditions for the application of a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports of fresh cut flowers into the Community; Whereas Council Regulation (EC) No 1981/94 (3), as last amended by Commission Regulation (EC) No 650/98 (4), opens and provides for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas; Whereas Commission Regulation (EC) No 1018/1999 (5) fixed Community producer prices for carnations and roses for application of the arrangements for importation from the countries in question; Whereas Commission Regulation (EEC) No 700/88 (6), as last amended by Regulation (EC) No 2062/97 (7), laid down detailed rules for the application of these arrange- ments; Whereas the preferential customs duty fixed for multi- florous (spray) carnations originating in Israel by Regula- tion (EC) No 1981/94 was suspended by Commission Regulation (EC) No 940/1999 (8); Whereas on the basis of price recordings made as speci- fied in Regulations (EEC) No 4088/87 and (EEC) No 700/88 it must be concluded that the requirement for reintroduction of the preferential customs duty laid down in the last indent of Article 2(4) of Regulation (EEC) No 4088/87 is met for multiflorous (spray) carnations origin- ating in Israel; whereas the preferential customs duty should be reintroduced; Whereas in between meetings of the Management Committee, the Commission must adopt such measures, HAS ADOPTED THIS REGULATION: Article 1 1. For imports of multiflorous (spray) carnations (CN codes ex 0603 10 13 and ex 0603 10 53) originating in Israel the preferential customs duty set by Regulation (EC) No 1981/94 is reintroduced. 2. Regulation (EC) No 940/1999 is hereby repealed. Article 2 This Regulation shall enter into force on 20 May 1999. (1) OJ L 382, 31.12.1987, p. 22. (2) OJ L 177, 5.7.1997, p. 1. (3) OJ L 199, 2.8.1994, p. 1. (4) OJ L 88, 24.3.1998, p. 8. (5) See page 4 of this Official Journal. (6) OJ L 72, 18.3.1988, p. 16. (7) OJ L 264, 23.10.1997, p. 33. (8) OJ L 117, 5.5.1999, p. 22. EN Official Journal of the European Communities18. 5. 1999 L 124/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1999. For the Commission Franz FISCHLER Member of the Commission